EXHIBIT 10.8.2
ADDENDUM TO EMPLOYMENT AGREEMENT
     This Addendum to Employment Agreement (“Addendum”) dated this 12th day of
February, 2009 is between The Kansas City Southern Railway Company, a Missouri
corporation (“KCSR” or the “Company”), Kansas City Southern, a Delaware
corporation (“KCS”) and Patrick J. Ottensmeyer, an individual (“Executive”)
(collectively, the “Parties”)).
     WHEREAS, Executive and KCS previously entered into an Employment Agreement
executed June 7, 2006, and an Amendment No. 1 to Employment Agreement executed
July 26, 2007 (the “Agreement”), which Agreement sets forth the terms and
conditions of Executive’s employment; and
     WHEREAS, KCS desires to assign the Agreement to KCSR such that from and
after the execution of this Addendum, the Agreement as modified by this Addendum
will be between KCSR as the employer and Executive, and KCSR and Executive
desire to consent to this assignment; and
     WHEREAS, the Parties desire to amend the Agreement in part for purposes of
compliance with Section 409A of the Internal Revenue Code of 1986, as amended,
and guidance issued thereunder and in certain other respects.
     NOW, THEREFORE, the Parties hereby agree to the following amendments to the
Agreement effective January 1, 2009:
     1. Paragraph 1 of the Agreement is deleted and replaced with the following
paragraph:
     Employment. The Company employs Executive as its Executive Vice President
Sales & Marketing. Executive serves at the pleasure of the Board of Directors of
the Company (the “Company Board”) and has and will have such titles, duties,
powers and responsibilities as may be prescribed or delegated from time to time
by the President of the Company, or other officer to whom Executive reports,
subject to the powers vested in the Company Board. Executive shall faithfully
perform Executive’s duties under this Agreement to the best of Executive’s
ability and Executive shall devote substantially all of Executive’s working time
and efforts to the business and affairs of the Company and its subsidiaries,
affiliates and joint ventures.
     2. Paragraph 4(a) (“Termination by Executive”) of the Agreement is hereby
amended by the addition of the following new phrase at the end thereof:
provided, however, that the Company’s obligation to pay severance benefits shall
be subject to Paragraph 7(f) (“Resignation After Control Change Date”),
including, but not limited to, the notice provisions set forth therein.
     3. The first two sentences of subparagraph (ii) of Paragraph 4(d)
(“Termination by KCS Other Than For Cause”) of the Agreement are hereby deleted
and replaced with the following new sentences:

 



--------------------------------------------------------------------------------



 



          (ii) Unless the provisions of Paragraph 7 (“Continuation of Employment
Upon Change in Control”) of this Agreement are applicable, if Executive’s
employment is terminated under Paragraph 4(d)(i) then, subject to Executive’s
execution of the release referenced in Paragraph 4(d)(i), (1) the Company shall,
within seventy-five (75) days following such termination, pay to Executive a
lump sum amount equal to twelve (12) months of the annual base salary referenced
in Paragraph 2(a), at the rate in effect immediately prior to termination;
provided that, in the event the release referenced in Paragraph 4(d)(i) above is
not timely executed by Executive so as to permit payment under this clause, the
Company shall have no obligation to make payment under this clause; (2) the
Company shall, if Executive elects continued group health coverage for himself
and his eligible dependents pursuant to COBRA, pay the related premium for such
coverage for a period of twelve (12) months following such termination; and
(3) the Company shall, for a period of twelve (12) months following such
termination, reimburse Executive for the cost of life insurance coverage
comparable to the coverage provided under this Agreement. The obligations of the
Company under (2) and (3) above shall continue until the end of the twelve
(12)-month period notwithstanding the death or disability of Executive during
said period (except, in the event of death, the obligation to reimburse
Executive for the cost of life insurance shall not continue); provided, however,
the Company’s obligation under (2) and (3) above shall terminate as of the date
Executive is provided comparable life or health insurance coverage in connection
with other employment if earlier than the end of the twelve (12)-month period.
     4. Paragraph 7(c) (“Payment”) is hereby deleted in its entirety.
     5. Paragraph 7(f) is hereby deleted and replaced with the following new
Paragraph 7(f):
          (f) Resignation After Control Change Date. In the event of a Change in
Control as defined in Paragraph 7(d), thereafter, upon good reason (as defined
below), Executive may, at any time during the three (3)-year period following
the Change in Control, in his sole discretion, resign his employment with the
Company only if: (1) Executive provides written notice to the Secretary of the
Company within ninety (90) days after the initial occurrence of a good reason
event describing in detail the event and stating that Executive’s employment
will terminate upon a specified date in such notice (the “Good Reason
Termination Date”), which date is not earlier than thirty (30) days after the
date such notice is provided to the Company (the “Notice Delivery Date”) and not
later than ninety (90) days after the Notice Delivery Date, and (2) the Company
does not remedy the event prior to the Good Reason Termination Date. Within five
(5) days after the Good Reason Termination Date, the Company shall pay to
Executive his full Base Salary through such Good Reason Termination Date, to the
extent not theretofore paid, plus a lump sum amount equal to the Special
Severance Payment (computed as provided in the first sentence of Paragraph 7(e),
except that for purposes of such computation all references to “Termination”
shall be deemed to be references to “Good Reason Termination Date”). Upon the
Good Reason Termination Date of Executive, Specified Benefits to which Executive
was entitled immediately prior to the Good Reason Termination Date shall
continue or be reimbursed on the same terms and conditions as

- 2 -



--------------------------------------------------------------------------------



 



provided in Paragraph 7(e) in the case of Termination (including equivalent
payments provided for therein) and Post-Period Benefits shall be provided on the
same terms and conditions as provided in Paragraph 7(e) in the case of
Termination. For purposes of this Agreement, Executive shall have “good reason”
if there occurs without his consent:
          (i) the assignment to the Executive of any duties inconsistent in any
adverse respect with the Executive’s position (including offices, titles,
reporting requirements or responsibilities), authority or duties as contemplated
by Section 7(a)(i), or any other action by the Company which results in a
diminution or other material adverse change in such position, authority or
duties;
          (ii) any failure by the Company to comply with any of the provisions
of Paragraph 7;
          (iii) a material change in the geographic location at which the
Executive must perform his services under this Agreement from the location
described in Section 7(a)(ii);
          (iv) a material diminution in Executive’s base compensation; and
          (v) any other action or inaction by the Company which constitutes a
material breach of this Agreement.
     Provided, however, that Paragraph 7(f) of Executive’s Employment Agreement
dated June 7, 2006, shall continue for the sole purpose of determining
Executive’s entitlement to Post-Period Benefits, as if such paragraph had not
been deleted.
     6. The following new Paragraph 17 is added to the Agreement:
          17. Restrictive Covenants.
          (a) Executive agrees that for a period of time beginning upon
Executive’s termination of employment from the Company (the “Termination Date”)
and continuing for a period of one (1) year, Executive shall not:
          (i) directly or indirectly, either individually or as a principal,
partner, agent, employee, employer, consultant, stockholder, member, partner,
joint venturer, or investor, or as a director, manager or officer of any
corporation or association, or in any other manner or capacity whatsoever,
engage in, assist or have any active interest in a business, located anywhere in
the geographic area then served by the Company, or by its subsidiaries or joint
ventures or by KCS or its subsidiaries or joint ventures (“Affiliates”), that
competes with or engages in the business conducted by the Company or its
Affiliates on the date hereof or at any time through the Termination Date.
          (ii) directly or indirectly, either individually, or as a principal,
partner, agent, employee, employer, consultant, stockholder, joint venturer, or
investor, or as a director or officer of any corporation or association,
(1) divert or attempt to divert (by solicitation or otherwise) from the Company
or its Affiliates any business with any customer, prospective customer or
account of the Company or its Affiliates with which Executive had any contact or
association, which was under Executive’s supervision, or the identity of which
was learned by Executive

- 3 -



--------------------------------------------------------------------------------



 



as a result of his/her employment with the Company; (2) accept the business of
any customer, prospective customer or account of the Company or its Affiliates
with whom Executive had any contact or association, which was under Executive’s
supervision, or the identity of which was learned by Executive as a result of
his/her employment with the Company, whether or not solicited by Executive; or
(3) induce, solicit, or cause any employee of the Company or its Affiliates to
leave the employ of the Company or its Affiliates.
          (iii) except that these Restrictive Covenants shall not apply in the
event of a Change in Control as defined in Paragraph 7(d).
          (b) Executive acknowledges that any breach of the restrictive
covenants contained in Paragraph 17(a) (the “Restrictive Covenants”) would cause
irreparable injury to the Company or KCS and that its remedy at law would be
inadequate and, accordingly, consents to and agrees that temporary and permanent
injunctive relief may be granted, without bond, in any proceeding which may be
brought to enforce the Restrictive Covenants, without the necessity of proof of
actual damage. This right to an injunction shall not prohibit the Company or KCS
from pursuing any other remedies available to it including, but not limited to,
the recovery of damages. Executive further agrees that the Company or KCS may
provide a copy of this Agreement to any prospective employer of Executive that
the Company or KCS believes is a competitor.
          (c) If Executive violates the Restrictive Covenants, Executive
(i) shall forfeit all right to future benefits under this Agreement; (ii) shall
refund to the Company or KCS (as the case may be) any severance and benefits
paid by the Company or KCS; (iii) shall pay reasonable attorneys’ fees and all
other costs incurred by the Company or KCS as a result of Executive’s breach;
and (iv) acknowledges that the Company or KCS may pursue any other remedies
available to it as a result of Executive’s breach including, but not limited to,
the recovery of damages.
     7. The following new Paragraph 18 is added to the Agreement:
          18. Code Section 409A.
          (a) To extent that the Executive would otherwise be entitled to any
payment or benefit under this Agreement that constitutes deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) and that if paid during the six months beginning on the
date of Executive’s termination of employment would be subject to additional
taxes and penalties under Section 409A (“409A Penalties”) because the Executive
is a specified employee (within the meaning of Section 409A), then, except to
the extent specifically addressed under a separate plan or arrangement of the
Company or of KCS, the payment will be paid to the Executive on the earliest of
the six-month anniversary of the termination of employment, a change in
ownership or effective control of the Company (within the meaning of
Section 409A) or the Executive’s death. In addition, any payment or benefit due
upon a termination of employment that represents a “deferral of compensation”
within the meaning of Section 409A shall be paid or provided to the Executive
only upon a “separation from service” as defined in Treas. Reg. 1.409A-1(h). To
the extent applicable, each severance payment made under this Agreement shall be
deemed to be a separate payment, and amounts payable under this

- 4 -



--------------------------------------------------------------------------------



 



Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treas. Reg.
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treas. Reg. 1.409A-1 through 1.409A-6.
          (b) Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.
     8. Appendix A to the Agreement is hereby deleted and replaced with the new
Appendix A attached hereto.
     Except as otherwise expressly set forth in this Addendum, including
Appendix A, the Agreement shall remain unchanged and in full force and effect in
accordance with its terms. The Parties acknowledge and agree that effective upon
the date of the execution of this Addendum, all rights and obligations of KCS as
an employer under the Agreement are fully assigned to the Company and the
Company accepts and agrees to assume all such rights and obligations and
Executive consents to such assignment; provided, however, any obligations and
rights of KCS under the Agreement with respect to plans sponsored by KCS and
referenced in the Agreement shall remain obligations and rights of KCS.
     IN WITNESS WHEREOF, the parties have executed this Addendum to Employment
Agreement as of the date set forth above, but effective as of January 1, 2009.

                  EXECUTIVE       THE KANSAS CITY SOUTHERN RAILWAY COMPANY    
 
               
/s/ Patrick J. Ottensmeyer
 
Patrick J. Ottensmeyer
      By:
Name:   /s/ John E. Derry
 
John E. Derry    
 
      Title:   Senior Vice President Human Resources    

          KANSAS CITY SOUTHERN    
 
       
By:
Name:
  /s/ Michael R. Haverty
 
Michael R. Haverty    
Title:
  Chairman & CEO    

- 5 -



--------------------------------------------------------------------------------



 



APPENDIX A
Waiver and Release
In consideration of the benefits described in the Employment Agreement,
Executive agrees, for himself/herself, Executive’s heirs, executors,
administrators, representatives, successors and assigns and anyone claiming by,
through or for Executive, or anyone making a claim on Executive’s behalf (for
purposes of this Section, “Executive”), to irrevocably and unconditionally
waive, release and forever discharge the Company, and its respective present,
past, and future parents, subsidiaries, and affiliated corporations, divisions,
affiliates, predecessors, principals, partners, joint venturers,
representatives, successors, and assigns, and its past and present owners,
directors, officers, employees, stockholders, attorneys, agents, and insurers,
and all persons acting by, through, under or in concert with any of them and all
other persons, firms and corporations whomsoever (collectively “Released
Parties”) from any and all liability, actions, causes of actions, common law
claims, statutory claims under local, state or federal law including but not
limited to any rights and claims under the Missouri Human Rights Act, the
Missouri Service Letter Statute, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Employee Retirement Income Security Act of 1974, the
Consolidated Omnibus Budget Reconciliation Act, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act of 1938, the Family & Medical Leave
Act of 1993, the Age Discrimination in Employment Act of 1967, the Age
Discrimination in Employment Act Amendments of 1990 (sometimes known as the
“Older Workers Benefit Protection Act”), the Equal Pay Act of 1963, the Worker
Adjustment Retraining Notification Act of 1988, and any amendment thereto, the
Federal Employer’s Liability Act; all claims arising from labor protective
conditions imposed by the Interstate Commerce Commission or the Surface
Transportation Board; all oral or written contract rights, including any rights
under an employment agreement, any Company incentive or benefit plan or program,
including unvested stock options, and ANY RIGHTS UNDER ANY COLLECTIVE BARGAINING
AGREEMENT, INCLUDING ANY SENIORITY RIGHTS, BUMPING RIGHTS AND REINSTATEMENT
RIGHTS, RIGHTS TO FILE OR ASSERT A GRIEVANCE OR OTHER COMPLAINT, RIGHTS TO A
HEARING (whether before any company official, any system, group, regional or
special adjustment board, the National Railroad Adjustment Board, or any other
entity), OR RIGHTS TO ARBITRATION UNDER SUCH AGREEMENT; and any claim under any
local, state or federal statute, regulation, rule, ordinance or common law,
breach of contract claims, breach of any collective bargaining agreement claims,
and all demands, damages, expenses, fees (including attorney’s fees, court
costs, expert witness fees, etc.), which Executive may now have against the
Released Parties and/or have on account of, arising out of, or in connection
with all interactions, transactions or contracts, express or implied, between
Executive and the Released Parties, including, but not limited to Executive’s
employment and the separation thereof, through the date of this Waiver and
Release.
Nothing in this Waiver and Release shall limit or impede Executive’s right to
file or pursue an administrative charge with, or participate in, any
investigation before the Equal Employment Opportunity Commission (“EEOC”), any
Federal, State, or Local Agency, or to file a claim for unemployment benefits,
and/or any causes of action which by law Executive may not legally waive.
Executive agrees, however, that if Executive or anyone on Executive’s behalf,
brings any action concerning or related to any cause of action or liability
released in this Waiver and Release, Executive waives Executive’s right to, and
will not accept, any payments, monies, damages, or other relief, awarded in
connection therewith.

 



--------------------------------------------------------------------------------



 



THIS MEANS THAT BY SIGNING THIS WAIVER AND RELEASE EXECUTIVE WILL HAVE WAIVED
ANY RIGHT EXECUTIVE MAY HAVE TO RECOVER IN A LAWSUIT OR OTHER ACTION AGAINST
RELEASED PARTIES, INCLUDING BUT NOT LIMITED TO THE COMPANY, BASED ON ANY ACTIONS
OR OMISSIONS MADE BY THE RELEASED PARTIES, INCLUDING BUT NOT LIMITED TO CLAIMS
WHICH IN ANY WAY ARISE FROM OR RELATE TO EXECUTIVE’S EMPLOYMENT RELATIONSHIP AND
THE SEPARATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, UP TO THE DATE OF THE
SIGNING OF THIS WAIVER AND RELEASE.
ARBITRATION. EXECUTIVE HEREBY WAIVES AND SHALL NOT SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, CLAIM, COUNTERCLAIM, DEFENSE OR OTHER LITIGATION OR DISPUTE
UNDER OR IN RESPECT OF THIS WAIVER AND RELEASE. EXECUTIVE AGREES THAT ANY SUCH
DISPUTE RELATING TO OR IN RESPECT OF THIS WAIVER AND RELEASE, (OTHER THAN
INJUNCTIVE OR EQUITABLE RELIEF WHICH, AT THE COMPANY’S OPTION, MAY BE SOUGHT IN
ANY FEDERAL OR STATE COURT HAVING JURISDICTION) SHALL BE SUBMITTED TO, AND
RESOLVED EXCLUSIVELY PURSUANT TO ARBITRATION IN ACCORDANCE WITH THE NATIONAL
RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION
ASSOCIATION INCLUDING EXPEDITED PROCEDURES FOR EMERGENCY RELIEF WHICH ARE
EXPRESSLY ADOPTED HEREIN. SUCH ARBITRATION SHALL TAKE PLACE IN THE KANSAS CITY,
MISSOURI METROPOLITAN AREA OR OTHER MUTUALLY AGREEABLE LOCATION AND SHALL BE
SUBJECT TO THE SUBSTANTIVE LAWS OF THE STATE OF MISSOURI. DECISIONS PURSUANT TO
SUCH ARBITRATION SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES. THE
PREVAILING PARTY IN ARBITRATION SHALL BE ENTITLED TO RECOVER REASONABLE COSTS
AND ATTORNEYS’ FEES FROM THE OTHER PARTY. UPON THE CONCLUSION OF ARBITRATION,
THE PARTIES MAY APPLY TO ANY FEDERAL OR STATE COURT HAVING JURISDICTION TO
ENFORCE THE DECISION PURSUANT TO SUCH ARBITRATION. EXECUTIVE AND COMPANY SHALL
KEEP SUCH ARBITRATION AND ALL RELATED PROCEEDINGS AND AWARDS CONFIDENTIAL,
EXCEPT AS DISCLOSURE MAY BE REQUIRED BY LAW, REGULATION OR JUDICIAL PROCESS.
Provisions Required by the Age Discrimination in Employment Act/Older Workers
Benefit Protection Act: Executive acknowledges that:
     (a) Executive is specifically releasing any and all claims, whether known
or unknown, which are based on the Age Discrimination in Employment Act;
     (b) This Waiver and Release does not waive rights or claims that arise
after the date this release is executed;

- 2 -



--------------------------------------------------------------------------------



 



     (c) Executive has signed this Waiver and Release of Executive’s own free
will in exchange for the consideration stated above, which Executive
acknowledges constitutes full, fair, reasonable and adequate consideration, to
which Executive is not otherwise entitled, for the affirmations, certifications,
representations and promises made herein;
     (d) Executive has carefully read and fully understands all the provisions
of this Waiver and Release, including subparagraphs (a)-(g) of this Waiver and
Release under the heading entitled “Provisions Required by the Age
Discrimination in Employment Act/Older Workers Benefit Protection Act,” and that
Executive has been afforded at least twenty-one (21) days to consider the terms
hereof; Executive agrees that changes made to this Waiver and Release at
Executive’s request do not restart the twenty-one (21) day period which
Executive has to review this Waiver and Release;
     (e) Executive has been advised in writing by this Waiver and Release that
Executive should consult with an attorney prior to executing this Waiver and
Release;
     (f) Executive understands and agrees that this Waiver and Release shall not
become effective or enforceable until seven (7) calendar days after it is
executed by Executive and during that seven (7) day period (the “Revocation
Period”) Executive may revoke this Waiver and Release. If Executive wishes to
revoke this Waiver and Release, Executive agrees to do so in writing within
seven (7) days and deliver such written notice of Executive’s intent to revoke
to                                         . If Executive does not timely
revoke, this Waiver and Release goes into force and effect on the eighth day
following its execution; and
     (g) Executive also understands that should Executive decide to revoke this
Waiver and Release within seven (7) days of signing, the Waiver and Release will
not be effective and the monies and other consideration which the Company has
promised to provide Executive shall not be paid or provided.
I have carefully read this Waiver and Release. I fully understand the contents
of the Waiver and Release and the effects thereof; I understand that I have a
right to review this Waiver and Release with an attorney of my choice; and I
have executed the same of my own free will, without any coercion by the Company,
the Released Parties, or any of the Company’s or the Released Parties’
directors, officers, employees, agents or representatives.
[SIGNATURES ON THE FOLLOWING PAGE]

- 3 -



--------------------------------------------------------------------------------



 



THIS WAIVER AND RELEASE CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.
EXECUTIVE

                 
By:
               
 
 
 
Patrick J. Ottensmeyer      
 
Date    

Subscribed and sworn to me this                      day of
                    , 20                    .

                 
 
          Notary Public    
 
          My Commission Expires:      
 
               
 
         
 
   

THE COMPANY

                 
By:
               
 
 
 
     
 
Date    
 
               

- 4 -